Citation Nr: 0401596	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-03 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for 
hyperventilation/heat exhaustion, claimed as fainting spells.  

2.  Entitlement to service connection for allergic rhinitis, 
claimed as allergies.  

3.  Entitlement to service connection for a skin disability, 
claimed as a skin rash.  

4.  Entitlement to service connection for nephrolithiasis, 
claimed as kidney stones.  

5.  Entitlement to service connection for a lumbar strain, 
claimed as a back condition.  

6.  Entitlement to service connection for a left leg 
disability.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision.  The 
veteran filed a notice of disagreement in November 2002.  The 
RO issued a statement of the case in December 2002.  The RO 
received the veteran's substantive appeal in January 2003.  

For the reason expressed below, this appeal is being remanded 
to the RO via the Appeals Management Center in Washington, 
DC.

REMAND

In his substantive appeal (VA Form 9, Appeal To Board Of 
Veterans' Appeals), received by the RO in January 2003, the 
veteran requested a hearing before a Veterans Law Judge at 
the RO.  In a separate correspondence to the RO also received 
in January 2003, the veteran requested a hearing at the RO 
before RO personnel.  A hearing before RO personnel was 
scheduled in June 2003.  However, the veteran failed to 
report to the hearing.  Despite the veteran's failure to 
appear at the RO hearing, to date, the veteran has not been 
afforded the requested hearing before a Veterans Law Judge, 
and there is no indication that the veteran has withdrawn his 
request or otherwise waived his right to a Board hearing; 
hence, the hearing must be scheduled.  See 38 C.F.R. § 20.700 
(2003).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his January 2003 request, notifying the 
veteran and his representative of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2003).  Unless the veteran indicates 
(preferably, in a signed writing) that he 
no longer wants a hearing, the hearing 
should be held, and the claims file 
thereafter returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

